Citation Nr: 1402577	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  12-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a diabetes mellitus, to include as due to Agent Orange exposure.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In that decision, the RO determined that new and material evidence sufficient to reopen the Veteran's claims of service connection for diabetes mellitus and prostate cancer had not been submitted.

By way of background, the Veteran submitted his petition to reopen in February 2010, which was within the one year appellate period following the initial denial of his claims in April 2009. Generally, a decision is not final if new and material evidence is submitted within the one year appellate period following a rating decision. See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103. However, for reasons explained below, the evidence received during that period is not new and material, and therefore the April 2009 rating decision is final.

The Veteran was represented by American Veterans (AMVETS) at the time of the March 2011 rating decision. However, in a May 2011 letter, AMVETS withdrew as the Veteran's representative, effective as of receipt of the letter. As such, the Board recognizes the Veteran as currently being unrepresented.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. An April 2009 rating decision denied service connection for diabetes mellitus and prostate cancer, to include as due to Agent Orange exposure. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.

2. Evidence submitted since the April 2009 rating decision is essentially cumulative and redundant, and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for diabetes mellitus and prostate cancer, to include as due to Agent Orange exposure.


CONCLUSIONS OF LAW

1. The April 2009 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. New and material evidence sufficient to reopen the claims of service connection for diabetes mellitus and prostate cancer, to include as due to Agent Orange exposure, has not been received. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to claims to reopen, VA must also notify the Veteran of the bases for the prior denial, the definition of new and material evidence, and the type of evidence that is necessary to substantiate the facts that were not sufficiently shown at the time of the prior denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VA issued a VCAA letter in February 2010, prior to the initial unfavorable adjudication in March 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. The letter also informed the Veteran of the reasons for the prior denial, what constitutes new and material evidence, and what kind of evidence will establish the previously unproven elements of service connection. As the letter contained all of the necessary information, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant private or VA medical records have been identified and are outstanding. 

The record indicates that the Veteran has applied for Social Security benefits, but it is unclear whether all of the records associated with that application are of record. While VA's duty to assist generally requires it to obtain such records, VA is only required to obtain Social Security records when those records are potentially relevant to the claims on appeal. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim. Id. 

Here, the central issue is whether new and material evidence that shows the Veteran had in-country service, whether on the ground or on inland waterways, in Vietnam has been submitted. The Board finds that any Social Security records related to the Veteran's application for benefits are not relevant as there is not a reasonable possibility that they would establish that the Veteran served either on the ground or on the in-land waterways of Vietnam. As they are not relevant to the issue on appeal, VA had no obligation to obtain them. As such, the Board finds VA's duty to obtain relevant records has been met

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). However, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion. See 38 C.F.R. § 3.159(c)(1). As this claim has not been reopened, VA's duty to provide a medical examination did not attach.

Since VA has obtained all relevant, identified records and the duty to provide a medical examination did not attach, its duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim. Golz, 590 F.3d 1317.

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that new and material evidence is required to reopen the Veteran's claims for service connection for diabetes mellitus and prostate cancer, to include both as due to Agent Orange exposure.

Official deck logs from the ship on which the Veteran served were associated with the claims file in June 2010. These records were in existence at the time of the April 2009 rating decision, but were not associated with the claims file at the time that decision was made. However, the records are not relevant as they do not have a reasonable possibility of helping to substantiate the Veteran's claims. The deck logs note that the Veteran's ship was in Can Ranh Bay during April 1967. However, there is no indication that the ship at any time either docked or navigated any of the inland waterways. There is also no indication that at any point the sailors aboard ship went ashore. As such, the deck logs do not indicate that the Veteran was either on the ground in Vietnam or on the inland waterways of Vietnam. As such, there is not a reasonable possibility that the deck logs will substantiate the Veteran's claim, and therefore the deck logs are not relevant. Golz, 590 F.3d 1317. Since the deck logs are not relevant, new and material evidence is required to reopen the claims.

Second, the Board finds that new and material evidence sufficient to reopen the Veteran's claims has not been submitted.

The RO last finally denied service connection for a low back disability in April 2009. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence within the one year statutory period. Therefore, the October 2004 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

The evidence of record in April 2009 consisted of the Veteran's service treatment records, VA medical records, and the Veteran's lay statements concerning his service in Vietnam. The evidence did not show that the Veteran had qualifying service, either on the ground in or on the inland waterways of Vietnam, for the purposes of presumptive service connection due to Agent Orange exposure. The evidence also did not show that either diabetes mellitus or prostate cancer are causally or etiologically related to service.

Evidence received since the April 2009 rating decision includes VA treatment records from September 2011, deck logs from the ship on which the Veteran served, two internet articles submitted by the Veteran concerning his ship, and the Veteran's lay statements indicating he served on inland waterways in Vietnam.

The evidence provided by the Veteran is new as it is information not previously submitted to agency decision makers. However, the Board finds that the evidence is either not material as it either does not address previously unestablished facts or is cumulative or redundant of evidence of record at the time of the prior adjudication. See 38 C.F.R. § 3.156(a). Each piece of evidence will be addressed in turn. As the theories of direct and presumptive service connection are advanced in support of both claims, the two claims will be addressed simultaneously.

First, the deck logs from April 1967, as stated above, indicate that the Veteran's ship was present in Cam Ranh Bay, but do not indicate that the ship docked, the Veteran or any of the crew went ashore, or that the ship travelled up an inland waterway. Thus, they do not relate to the unestablished fact that the Veteran has qualifying service in Vietnam for the purposes of presumptive service connection due to Agent Orange exposure, which was the basis for the denial of presumptive service connection previously. See 38 C.F.R. §§ 3.307(a)(6), 3.309(e). Further, the deck logs do not indicate that either the Veteran's diabetes mellitus or prostate cancer are etiologically related to his service, and as such do not relate to the unestablished element of direct service connection. 38 C.F.R. § 3.303(a). As the deck logs do not relate to the previously unestablished facts for either presumptive or direct service connection, the evidence is not material and is not a sufficient basis for reopening the Veteran's claim.

Second, the two internet articles submitted by the Veteran, while indicating that the Veteran's ship served in the coastal waters of Vietnam, also do not indicate that the Veteran went ashore or that the Veteran's ship at any point navigated the inland waterways of Vietnam. They also have no bearing on whether the Veteran's diabetes mellitus or prostate cancer is otherwise etiologically related to his service. As such, the internet articles also do not relate to the previously unestablished facts for presumptive or direct service connection, and therefore they are not a sufficient to reopen the Veteran's claim.

The VA treatment records from September 2011 indicate that the Veteran currently has a diagnosis of diabetes mellitus. However, the records do not indicate the Veteran's diabetes mellitus is etiologically linked to his service, and therefore they do not relate to the unestablished issue of nexus with respect to diabetes mellitus. The treatment records do not contain any mention of prostate cancer, or whether the Veteran served on the ground or inland waterways in Vietnam, and therefore do not relate to the unestablished facts of a causal nexus with respect to prostate cancer or the nature of the Veteran's service as to presumptive service connection due to Agent Orange exposure.

Finally, the Veteran has submitted a lay statement indicating he served on a ship stationed in the coastal waters of Vietnam. The Veteran is competent to report this information and for the purposes of reopening statement is considered credible. Justus, 3 Vet. App. at 513. However, this evidence is redundant and cumulative of evidence that was of record at the time of the original decision. The Veteran stated in his original application that he served aboard a ship stationed in coastal waters. The rating decision noted the name of the Veteran's ship and that there was no evidence indicating that the ship ever docked in Vietnam or that the Veteran had set foot in Vietnam. Therefore, the fact that the Veteran had served aboard a ship stationed on the coast of Vietnam is information that was already taken into account in the original rating decision, and therefore any further statements made regarding the Veteran's coastal service are cumulative and redundant. As such, the Veteran's statements cannot be considered new and material evidence for the purposes of reopening the claim.

In conclusion, the evidence associated with the claims file since the initial final denial, while new, is not material as it either does not relate to the previously unestablished facts for presumptive or direct service connection, or is cumulative and redundant of evidence of record at the time of the initial decision. As such, the Board finds that new and material evidence sufficient to reopen the Veteran's claims for service connection for diabetes mellitus and prostate cancer, to include as due to Agent Orange exposure, has not been submitted. Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure, has not been received, and, therefore, the claim is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure, has not been received, and, therefore, the claim is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


